Citation Nr: 1441865	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  09-41 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee disability as secondary to a service-connected left knee disability.

2.  Entitlement to service connection for a bilateral hip disability as secondary to a service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  A transcript of the hearing is of record.

In July 2012 and December 2013 the Board remanded the case for additional development.  It now returns for further appellate review.

The issue of entitlement to service connection for leg length discrepancy as secondary to left knee disability was raised by the Veteran's representative in an Informal Hearing Presentation dated in August 2014.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's right knee disability was not present in service or until many years thereafter and was not caused or aggravated by his service-connected left knee disability.

2.  The preponderance of the evidence shows that the Veteran's bilateral hip disability was not caused or aggravated by his service-connected left knee disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 1154(a), 5107 (West 2002 & Supp 2013); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for service connection for a bilateral hip disability are not met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2002); 38 C.F.R §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in June 2006 that informed him of his duty and VA's duty for obtaining evidence, including on the basis of secondary service connection.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  It also provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Relevant to the duty to assist, the Veteran's lay evidence, service treatment records, and identified post-service VA and private treatment records have been obtained.  Pursuant to the December 2013 Board remand, outstanding and current VA treatment records have been associated with the claims file.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.

The Veteran was afforded appropriate VA examinations.  As discussed in greater detail in the analysis section below, the Board finds that, taken together, the July 2007, October 2012, and January 2014 VA examination reports and addendum opinions are adequate in order to adjudicate the Veteran's service connection claims, as they are based on review of the claims file, clinical evaluations of the Veteran, and address both secondary causation and aggravation theories.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board finds that the AOJ substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (where there is substantial compliance with the Board's remand instructions a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998)).

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and asked questions directed at identifying whether the Veteran meets the criteria for service connection.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Service connection may be established on a secondary basis for disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.  

Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau; Layno.

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez, 22 Vet. App. 295.  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  Nieves-Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 124 ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran has not contended that his right knee or bilateral hip disabilities had their onset in service or are directly related to an event, injury, or disease in service.  Rather, he has consistently contended that they are secondary to his service-connected left knee disability.  In his October 2009 substantive appeal, he stated, "I never had these conditions prior to my service connection for my left knee."   

A.  Informal Hearing Presentation Contentions

Relevant to both service connection claims, the Veteran's representative raised several contentions regarding the adequacy of the VA examiner's opinions in an August 2014 Informal Hearing Presentation.  First, the Veteran contends that it is unsatisfactory that the most recent opinion was from the same VA examiner who completed the prior VA examinations.  In the December 2013 remand directives, the Board stated: "To the extent possible, the Board requests that the evaluator be distinct from the 2008 and 2012 VA examiner."  The VA examiner noted in his January 2014 addendum opinion that he is the only orthopedic examiner available at the facility associated with the AOJ.  As the Board's directive was asked to be completed "to the extent possible," it appears that the AOJ has done so, and there is not a different orthopedic examiner available at the AOJ.  Thus, the Board finds that the AOJ substantially complied with this remand directive.  D'Aries; Dyment.

The Veteran next contends that the remand directives did not actually request the examiner to address "whether or not aggravation exists, because that is already a medical truism, and instead [the examiner] is being requested to gauge the amount of aggravation as mild, moderate or severe."  This is inaccurate.  The Board's prior decisions of July 2012 and December 2013 did not find aggravation to be already established by evidence but rather sought opinions addressing the presence or absence of aggravation.  Here, the VA examiner's opinions that there is no aggravation of the right knee or bilateral hip disabilities by the left knee disability sufficiently address the questions asked by the Board.  Thus, the Board finds that the AOJ substantially complied with this remand directive.  D'Aries; Dyment.

The Veteran also contends that "the examiner's tone [is] one of contempt which is reinforced by the examiner's continuous references back to his previous examination results" and that this prejudices the Veteran's claim.  The VA examiner does make repeated references to his previous examination results; however the examiner has been asked for opinions in this case five times, to address various questions, and was not always provided with the claims file.  In order to provide a thorough and complete addendum opinion in January 2014, the VA examiner was required to review and address his prior examinations and findings so that his most recent opinion considered all the evidence of record.  The Board sees no evidence of bias, as the examiner's opinions are based on accurate facts and well-reasoned rationales.

Finally, the Veteran contends that the VA examiner's prior examination findings were found to be inadequate and so should not be referenced to or relied upon.  In its July 2012 remand decision, the Board stated that the VA examiner's July 2007 examination report "did not explain the reasons for his conclusions and did not address whether the Veteran's claimed disabilities were aggravated by his service-connected left knee."  While the claims were remanded to address the absence of rationale and aggravation opinions, the Board never found the report of physical examination or physical findings (e.g., x-ray findings, diagnoses) made in July 2007 to be inadequate.  Similarly, when the Board remanded the case in December 2013 to obtain aggravation opinions, it made no finding that the October 2012 opinion or examination findings were inadequate.  Moreover, the subsequent examination reports and opinions provided in October 2012 and January 2014 addressed the defects in the medical opinion portion of the prior reports, providing aggravation opinions and complete rationales.  Thus, the Board finds that any defects in the earlier opinions have been rehabilitated by the subsequent opinions.  Thus, the VA examiner's references to his prior reports are proper.

B.  Right knee

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran has reported varying onset dates for right knee pain.  The first medical evidence of right knee symptoms appears in private treatment records dated in February 2006, and he filed his service connection claim in April 2006.  At the July 2007 VA examination he provided an onset date of "two years ago" (roughly 2005).  At his May 2012 hearing he testified that it began in 2002.  There is no evidence of arthritis in the right knee within one year of January 1967, the date of the Veteran's separation from service.  Thus service connection is not warranted on a presumptive basis.

Private treatment records show the Veteran was diagnosed by x-ray with mild joint compartment osteoarthritis of the right knee in February 2006.  At the same time he was diagnosed with chondrocalcinosis and small joint effusion of the bilateral knees.  VA treatment records include a December 2006 x-ray that shows minimal degenerative changes.  The July 2007 VA examiner diagnosed arthralgia (joint pain) in the right knee with meniscal calcification (chondrocalcinosis) based on physical examination and x-ray.  The July 2007 x-ray report shows mild medial compartment joint space narrowing, possible hemarthrosis or intrasynovial calcium deposits and/or calcifications around the knee.  In October 2012, the VA examiner continued his diagnosis of chondrocalcinosis of the right knee (also called gout by the examiner).  An October 2012 x-ray showed mild degenerative joint disease (DJD) and calcifications.  In summary, the evidence shows a current right knee disability diagnosed as arthralgia, effusion, mild osteoarthritis/DJD, and chondrocalcinosis/gout.

The Veteran contends that his right knee disability is secondary to his service-connected left knee condition.  However, there is no competent and probative evidence to support this contention.

The Veteran submitted a two-page private medical opinion, dated May 2012, from a chiropractor, Dr. Coll.  At his hearing, the Veteran testified that Dr. Coll conducted x-rays of his right knee but did not specifically talk to him about his right knee.  However, he said that Dr. Coll told him that, "over the years of doing about my left knee, over the years of compensating would upset the joints, other joints like my right knee..."  However, Dr. Coll's medical opinion is silent as to the right knee, and contains no x-ray results or report of physical examination.  The sole mention of the right knee is in passing, in a statement about the etiology of hip and back symptoms: "His hip and lower back pain is likely the result of a domino effect from [the Veteran] favoring the non-affected knee."  There is no mention of right knee complaints, symptoms, diagnosis, treatment, or etiology in Dr. Coll's report.

While the Veteran is competent to report his conversation with Dr. Coll, a lay report of a nexus statement does not provide the degree of certainty required for medical nexus evidence, because it is not a fully articulated opinion, supported by a reasoned analysis that the Board can consider and weigh against contrary opinions.  McLendon; Nieves-Rodriguez; Stefl.  Thus, this opinion is not probative.

A VA examiner conducted a physical examination of the Veteran in July 2007 and produced a report that addressed the causation nexus between the left knee and the right knee disabilities.  However, the case was remanded in July 2012 in order to provide a complete rationale for his opinions and to obtain an opinion on whether the right knee disability was aggravated by the left knee disability.  On October 2, 2012, the VA examiner conducted another in-person physical examination but was not provided with the claims file for review.  He provided a medical opinion addressing causation between the left knee and the right knee disabilities, with a rationale based on his prior examination, current examination, and review of x-rays.  On October 23, 2012, he was provided with the claims file and issued an addendum opinion based on his prior physical examinations and review of the claims file, including Dr. Coll's opinion.  In December 2013, the Board remanded the case because an aggravation opinion was still needed to adjudicate the claim.  In January 2014, the VA examiner provided an addendum opinion that thoroughly discussed the claims file, prior examinations, prior private and VA opinions, and provided opinions on both causation and aggravation of the right knee disability by the left knee disability.  

Taking all of the VA examiner's reports and medical opinions together, he found that it was not at least as likely as not that the Veteran's right knee disability was caused or aggravated by his left knee disability.  He explained that at his physical examinations he had observed the Veteran's antalgic gait to be only slight or mild, without a limp severe enough to produce a mechanical stress on the right leg or a mechanical imbalance.  Moreover, he found that the right knee disability was a result of the gout (calcifications in the right knee shown by x-ray).  Because the right knee disability was due to gout and the limp was not severe enough to produce a mechanical stress or imbalance on the right knee, he found that the right knee disability was not aggravated by the left knee disability.

The VA examiner provided clear conclusions with supporting data and reasoned medical explanations connecting the two.  Stefl; Nieves-Rodriguez; Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Board therefore finds these opinions probative.

The only evidence in support of a nexus between the Veteran's current right knee disability and his service-connected left knee disability is the Veteran's own lay assertion.  Lay evidence may be competent to establish medical etiology or nexus.  Davidson; Jandreau.  Although lay persons are competent to provide opinions on some medical issues, as to the specific issues in this case, causation and aggravation of arthralgia, effusion, mild osteoarthritis/DJD, and chondrocalcinosis/gout of the right knee fall outside the realm of common knowledge of a lay person.  Kahana, 24 Vet. App. at 435; Jandreau, 492 F.3d at 1377 n.4.  While the Veteran is competent to describe his symptoms, the Board accords his statements regarding the etiology of his right knee disability no probative value, as he is not competent to opine on such complex medical matters.  The Board accords greater probative weight to the VA examiner's opinion that no such causal relationship exists.  

Direct service connection may be shown by evidence of the existence of a chronic disease in service and present manifestations of the same chronic disease.  38 C.F.R. § 3.303(b).  While the evidence shows a present manifestation of osteoarthritis/DJD in the right knee, the preponderance of the evidence does not show the chronic disease of arthritis during service or continuously since service.  As stated earlier, the Veteran has provided varying dates of onset of right knee pain, from 2002 to 2005, but at no time has he contended that he had osteoarthritis/DJD in service or at any time before 2002.  Without evidence of the existence of arthritis in service or probative evidence of continuity of symptomatology since service, the Veteran's service connection claim for right knee disability cannot be granted under 38 C.F.R. § 3.303(b).  

The probative VA examiner's opinion is against the claim for service connection, and there is no competent and probative evidence in favor of the service connection claim for right knee disability.  Thus, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert. 

C.  Bilateral hips

Private treatment records show the Veteran denied any hip pain in February 2006.  The first medical record indicating hip pain is the July 2007 VA treatment examination report, in which the Veteran reported pain between the greater trochanters of the hips laterally and the iliac crest laterally, over the lateral gluteal muscles.  The pain had an onset a year and a half before the examination, while he was still working, but he lost no time from work due to the pain.  He reported sleeping on his side, needing to changing positions while sleeping, and hip pain after walking 100 feet.  However, there was no pain when crossing his legs to put on shoes and socks and range of motion was normal.  An x-ray obtained as part of the examination showed normal left sacroiliac joint but questionable mild right sacroilitis, normal pelvis, and normal hip joints.  Based on physical examination, reported medical history, and the x-ray, the VA examiner diagnosed bilateral hip arthralgia (joint pain).

In May 2011, VA treatment records show the Veteran complained of bilateral hip pain but x-rays taken of the hip during that month were normal bilaterally.  In October 2012, the VA examiner conducted another physical examination of the Veteran.  The Veteran reported essentially the same symptoms as at the July 2007 examination.  He complained of bilateral hip pain in the same areas and confirmed an onset date of 2005.  He reported pain when rolling from one side to the other and sleeping on his side.  He could sit with his legs crossed but had pain after driving for two hours.  Unlike the 2007 examination, at this examination he denied back pain.  Testing showed slight greater trochanteric tenderness bilaterally to direct pressure.  Based on the examination and 2007 and 2011 x-rays, the VA examiner diagnosed bursitis of the bilateral hips, noting that the Veteran had minimal symptoms with minimal physical findings and full motion.  In January 2014 he reiterated the same diagnosis of hip arthralgia due to bursitis, based on the complete record.

The Veteran contends that his bilateral hip disability, diagnosed as arthralgia and bursitis, is secondary to his service-connected left knee condition.  However, the preponderance of the competent and probative evidence does not support this contention.

The Veteran submitted a two-page private medical opinion, dated May 2012, from chiropractor Dr. Coll.  It is unclear whether Dr. Coll reviewed the claims file; the medial opinion in evidence contains no x-ray results or report of physical examination.  However, at his hearing, the Veteran testified that Dr. Coll conducted an in-person examination, including x-rays of the hips.  He reported that Dr. Coll "found the trouble in my hips.  And my lower spine was curved a little bit, and it helped cause the problem in my hips, also.  ...[O]ver the years of doing about my left knee, over the years of compensating would upset the joints, other joints like...my hips."  Dr. Coll's medical opinion states that the Veteran "is now experiencing pain which extend[s] to his hips and lower back.  His hip and lower back pain is likely the result of a domino effect from [the Veteran] favoring the non-affected knee."  Dr. Coll goes on to cite extensively from a medical book, discussing generally how "favoring one side could result in a twisting of the femur, and thus the hip.  A twisting of the femur can put the hip joint out of alignment."  He alternately suggested that supination of the Veteran's left foot could affect the knee and hips.  Dr. Coll concluded, "I believe there is a direct correlation between [the Veteran's] hip, back pain and his knee arthritis/pain."  Dr. Coll did not provide a diagnosis of the Veteran's bilateral hips, but refers only generally to hip pain.  He supports his opinion that there is a correlation between the knee arthritis and hip pain with citations to medical literature that generally addresses the possible effects of favoring one side.  He also addresses foot alignment, which is not at issue in this claim.  However, Dr. Coll does not discuss whether the Veteran's favoring of one side actually caused his femur to become twisted, and whether that, in turn, has caused the hips to become twisted.  

In July 2007, the VA examiner opined, based on physical examination, reported medical history, and an x-ray, that the Veteran's bilateral hip arthralgia is less likely than not related to his left knee, "but rather it would be as likely as not that the Veteran's complaints referable to his hip areas is referred pain from the low back."  At that time, the Veteran was pursuing a claim for service connection for back pain that has since been withdrawn.  The case was remanded in July 2012 in order to provide a complete rationale for the VA examiner's opinions and to obtain an opinion on whether the bilateral hip disability was aggravated by the left knee disability.  On October 2, 2012, the VA examiner conducted another in-person physical examination but was not provided with the claims file for review.  The Veteran denied any back pain at his physical examination.  Based on his prior examination, current examination, and review of x-rays dated in 2007 and 2011, the VA examiner opined: 

I believe his hip complaints, which I had felt were due to his low back in 2007, are not due to his low back now, because he has no low back complaints, but rather due to a lateral bursitis (greater trochanteric bursitis) of his hips at the present time.  I see no indication that this is caused by his alteration of gait since this has not changed over the years.  He has no evidence of arthritis of the hips.

On October 23, 2012 he was provided with the claims file and issued an addendum opinion based on his prior physical examinations and review of the claims file, including Dr. Coll's opinion, stating that the contents of the claims file did not change his opinions.  He explained why he did not attribute any weight to Dr. Coll's opinion, stating that most of the opinion is directly quoted from a textbook, "talking about the 'many contributing factors' most of which do not pertain to this Veteran at all[,]" including foot alignment.  Additionally, the VA examiner notes that Dr. Coll "does not take into account the specifics of the Veteran's conditions."

In December 2013, the Board remanded the case because an aggravation opinion was still needed to adjudicate the claim.  In January 2014, the VA examiner provided an addendum opinion that thoroughly discussed the claims file, prior examinations, and prior private and VA opinions, and opined it was not at least as likely as not that the Veteran's bilateral hip disability was caused or aggravated by his left knee disability.  He explained that at his physical examinations he had observed the Veteran's antalgic gait to be only slight or mild, without a limp severe enough to produce a mechanical stress, and that his bilateral hip arthralgia was due instead to the greater trochanteric bursitis.  There was no indication that the bursitis was the result of an alteration in the Veteran's gait.  Because the bilateral hip arthralgia was due to bursitis, which was not affected by the Veteran's gait, he found that the bilateral hip disability was not aggravated by the left knee disability.  

The VA examiner provided clear conclusions with supporting data and reasoned medical explanations connecting the two.  Stefl; Nieves-Rodriguez; Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Board therefore finds his opinions probative.

While Dr. Coll provided a rationale for his opinion, it appears that he did not review the claims file or obtain a full medical history of the Veteran.  He did not address the specifics of the Veteran's medical history or diagnoses, and his rationale is very general, including irrelevant factors and suggesting an alternate causation in the Veteran's foot alignment.  The Board finds that Dr. Coll's opinion is not fully articulated, and its rationale is expressed in speculative language.  Therefore, it does not provide the degree of certainty required for medical nexus evidence.  McLendon, 20 Vet. App. 79; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (A medical opinion based on an inaccurate or incomplete factual premise is not probative).  

After finding Dr. Coll's opinion not probative, the only remaining evidence in support of a nexus between the Veteran's bilateral hip disability and his service-connected left knee disability is the Veteran's own lay assertion.  Lay evidence may be competent to establish medical etiology or nexus.  Davidson; Jandreau.  Although lay persons are competent to provide opinions on some medical issues, as to the specific issues in this case, causation and aggravation of arthralgia and bursitis of the bilateral hips fall outside the realm of common knowledge of a lay person.  Kahana, 24 Vet. App. at 435; Jandreau, 492 F.3d at 1377 n.4.  While the Veteran is competent to describe his symptoms, the Board accords his statements regarding the etiology of his bilateral hip disability no probative value, as he is not competent to opine on such complex medical matters.  The Board accords greater probative weight to the VA examiner's opinion that no such causal relationship exists.  

The Board finds that the VA examiner's opinion is entitled to greater probative weight than Dr. Coll's opinion or the Veteran's lay evidence regarding causation.  Thus, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert. 


ORDER

Service connection for a right knee disability is denied.

Service connection for a bilateral hip disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


